Citation Nr: 1823547	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  14-33 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Whether new and material evidence has been received to reopen the claim of service connection for schizophrenia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Skiouris, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from May 1979 to December 1979.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2012, rating decision of the Louisville, Kentucky, Department of Veterans Affairs (VA) Regional Office (RO). 


FINDINGS OF FACT

1.  In an unappealed March 2010 rating decision, the RO most recently declined to reopen the service connection claim for schizophrenia.   

2.  The evidence received since the March 2010 rating decision, by itself, or in conjunction with previously considered evidence, does not related to an unestablished fact necessary to substantiate the underlying claim for service connection for schizophrenia.   


CONCLUSIONS OF LAW

1.  The March 2010 rating decision denying service connection for schizophrenia is final.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).

2.  New and material evidence has not been received and the claim for service connection for schizophrenia is not reopened.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist
	
Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. New and Material Legal Criteria 

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C. § 7105(c).  An exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, VA will reopen the claim and review the former disposition of the claim.  The implementing regulation also provides that new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

	III. Facts and Analysis

The Veteran's service treatment records document that the Veteran was hospitalized in August 1979 for psychological evaluation, he was diagnosed with paranoid schizophrenia.  A Medical Board opined that he Veteran was unfit for further military duty and referred the Veteran to a Physical Evaluation Board (PEB).  In a November 1979 proceeding, the PEB determined that the Veteran was physically unfit for continued military service by reason of schizophrenia.  It was determined that the schizophrenia had developed close to the entry of active duty and that it could not have originated in service in so short a period of time, concluding that the Veteran's schizophrenia existed prior to entrance into active military service and had not been aggravated by service.  This was the exact reasoning for the initial denial of service connection for schizophrenia noted in the January 1980 rating decision.  

Since the original denial of service connection for schizophrenia, the Veteran has attempted to reopen his claim multiple times.  The Board highlights some of these denials below.  

In November 1997, the Board denied an application to reopen a claim for service connection for schizophrenia. 

In August 2001 the Veteran filed a claim to reopen his claim of entitlement to service connection for schizophrenia.  In May 2007 the Board granted the claim to reopen and remanded the issue for further development.   

In October 2008, the Board denied service connection.  The Board's denial was based on a conclusion that the medical evidence did not show he had a diagnosis of schizophrenia.  The Board noted that the record contained numerous VA records addressing the Veteran's psychiatric treatment from 1993 to 2004.  The Veteran had a long history of mental health treatment with conflicting diagnoses.  He had a long history of drug dependence and abuse.  Records indicated the diagnosis of schizophrenia had been questioned by mental health professionals and there were suggestions that the symptoms described by the Veteran were reported for secondary gain or malingering.  A July 2007 examination showed a diagnosis of polysubstance abuse and personality disorder, stating that there was no clear cut and conclusive evidence that the Veteran was actually suffering from schizophrenia.  

In a March 2010 rating decision, the RO most recently declined to reopen the Veteran's service connection claim for schizophrenia.  The RO indicated that he had current treatment for psychotic symptoms associated with schizophrenia, but the newly received evidence of record did not show that his schizophrenia was incurred or aggravated by military service.  The Veteran did not appeal this denial, nor did he submit any relevant evidence during the year following the March 2010 rating decision.  

The Veteran filed his most recent request to reopen in October 2011.  

Since the March 2010 decision, VAMC treatment records have been associated with the file, and indicate a diagnosis of and treatment for schizoaffective disorder, and schizophrenia.  Though this is new evidence, it is not material.  These records are essentially duplicative of the evidence already of record.  They do not provide any explanation as to etiology or otherwise link the condition to the Veteran's active duty service.  There remains no evidence that the Veteran's schizophrenia first manifested on active duty, or that his schizophrenia was permanently aggravated by service. 

Based on the above evidence, the Board finds that new and material evidence has not been received to reopen the claim of service connection for schizophrenia.  The examination findings and treatment records are new, but the evidence does not raise a reasonable possibility of substantiating the claim.  

In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Moreover, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

There has been no evidence received since the March 2010 denial that raises the reasonable possibility of substantiating the claim.  Even if the claim were to be reopened, VA's duty to assist would not be triggered, as there is no indication the Veteran suffers from schizophrenia as a result of his time in service.  The reopening of the claim is not warranted. 


ORDER

The application to reopen the claim of service connection for schizophrenia is denied.  




______________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


